UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                        ___________________________

                                No. 99-30376
                              Summary Calendar
                        ___________________________

                          JAN W. GORMAN, wife of;
                            JAMES E. GORMAN, JR

                                                      Plaintiffs-Appellants,

                                    VERSUS

                PAUL L. BILLINGSLEY, attorney at law;
                       COREGIS INSURANCE COMPANY

                                                         Defendant-Appellee.

        ___________________________________________________

            Appeal from the United States District Court
                 for the Northern District of Texas
                            (98-CV-710-S)
        ___________________________________________________

                             November 30, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.
Per Curiam:*


      Plaintiffs James and Jan Gorman appeal the district court’s

entry   of    summary   judgment    and      order   dismissing   their    legal

malpractice claim.      They argue that the district erred in holding

that Louisiana’s statute of limitations bars their claim.                 For the

reasons that follow, we affirm the judgment of the district court.

                                        I.

      James   Gorman,    worked    as   a    photographer   for   Southeastern


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Louisiana University from September 1985, until March 1986. In the

course of his work, Gorman used photographic chemicals manufactured

and marketed by the Eastman Kodak Company (“Kodak”).                       At some

point, Gorman became aware that he was losing his sense of smell.

On June 3, 1994, his doctor, Dr. Stephen Waldo, determined that the

loss probably resulted from Gorman’s exposure to the darkroom

chemicals.       In January 1996, Dr. Pervez Mussarat confirmed that

Gorman suffered from permanent amnosia -- loss of smell.

       Gorman considered suing Kodak and accordingly sought the legal

advice and services of the Defendant, Paul Billingsley, an attorney

licensed to practice law in the state of Louisiana.                    The Gormans

initially believed that Billingsley was pursuing their case against

Kodak, but after several months went by without hearing from

Billingsley, the Gormans sought new counsel.

       New counsel filed suit against Kodak on December 17, 1996, in

Louisiana state court.            Kodak removed the case to federal court.

On    February      28,   1997,    Kodak   filed       an   answer,   arguing   that

Louisiana’s prescriptive period for tort claims had expired.                      On

September 9, 1997, Kodak filed a motion for summary judgment, again

invoking the prescriptive period.                     The district court granted

Kodak’s motion and entered summary judgment.                  The court explained

that because Gorman knew of his medical condition and his likely

claim in June 1994, the prescriptive period expired in June 1995.

See    La.   Civ.    Code   Ann.    art.       3492    (establishing   a   one-year

prescriptive period for tort actions). Accordingly, the court held

that the statute barred the Gormans’ claim.


                                           2
       The Gormans’ filed this action against Billingsley and his

insurer on March 5, 1998, in Louisiana state court.                They allege

that   Billingsley   committed      legal   malpractice      by   allowing   the

prescription period to run on their claim against Kodak.                     The

Defendants filed a motion for summary judgment, arguing that

Louisiana’s statute of limitations on attorney malpractice claims

bars the Gormans from bringing this cause of action.               The district

court granted the defendant’s motion.

                                     II.

       Louisiana   law    bars   individuals       from    bringing    attorney

malpractice    claims,    “unless    filed    in    a     court   of   competent

jurisdiction . . . within one year from the date of the alleged

act, omission, or neglect, or within one year from the date that

the alleged act, omission, or neglect is discovered or should have

been discovered.”        La. Rev. Stat. Ann § 9:5605.             In addition,

plaintiffs must bring any action for malpractice within three years

from the date of the alleged act, omission, or neglect, even if the

plaintiff files the action within a year of discovering the act or

omission.    Id.

       The Gormans argue that they did not discover their cause of

action against Billingsley until September 9, 1997, when Kodak

filed its summary judgment motion. They therefore contend that the

prescription period did not elapse until September 9, 1998 --

several months after they filed this action.

       The prescription period begins to run as soon as an individual

discovers or should have discovered the alleged malpractice.                 La.


                                      3
Rev. Stat. Ann. § 9:5605.     “Prescription on a legal malpractice

case for failure to file suit timely begins to run when the

exception of prescription is filed with the court, rather than

later when the exception is sustained.”   Lirette v. Roe, 631 So. 2d
503, 505 (La. Ct. App. 1994).

     The prescription period on the Gormans’ legal malpractice

claim began to run on February 28, 1997, when Kodak first raised

the affirmative defense of prescription.       At this point, the

Gormans should have become aware that they had a potential cause of

action against Billingsley.     Even if the Gormans did not become

personally aware that the prescriptive period on their claim

against Kodak had run, they had constructive knowledge of this fact

as soon as Kodak served the Gormans’ attorney with its answer.   See

Lirette, 631 So. 2d at 505 (Louisiana courts impute the knowledge of

an attorney to the client). Nevertheless, the Gormans did not file

a complaint against their former attorney until March 5, 1998 --

five days after the prescriptive period had run.   Accordingly, the

district court properly held that the prescriptive period barred

the Gormans’ claim.

AFFIRMED.




                                  4